Citation Nr: 1215872	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran has qualifying service from July 1978 to May 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that service connection for a nervous disorder was denied in a February 1994 rating decision.  Evidence associated with claims file in April 2008 includes VA treatment records dated in December 1994 reflecting depression and suicidal ideation, along with diagnoses of rule out mood disorder and major depressive disorder.  These records were constructively of record within a year of the February 1994 rating decision and are new and material evidence, particularly since there was no diagnosis of an acquired psychiatric disorder at the time of the February 1994 rating decision, and precluded the February 1994 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the above, the Board has characterized the matter as reflected on the title page.  

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  This case was previously before the Board.  Most recently, in July 2011, the matter was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

There is probative medical evidence tending to establish the Veteran has PTSD that is related, at least in part, to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts that he has an acquired psychiatric disorder as a result of service.  Upon further review, the Board finds service connection is warranted.  

As noted above, service connection for a nervous disorder was denied in a February 1994 rating decision.  The Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of 38 C.F.R. § § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  In essence, the Court has interpreted this regulation as meaning essentially that the new and material evidence prevents the decision from becoming final.  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed.Cir.2007); Buie v. Shinseki, 24 Vet. App. 242, 251-2 (2010).

Although the Veteran did not submit a timely notice of disagreement with the February 1994 rating decision, VA inpatient records from the James A. Haley Veterans' Hospital in Tampa, Florida, dated in December 1994, note depression and suicidal ideation, along with diagnoses of rule out mood disorder and major depressive disorder.  Although the records were not associated with the claims file until April 2008 in association with VA's initial request for Social Security Administration (SSA) records, the VA records were constructively of record when created.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.157, 20.1103; cf. 38 C.F.R. § 3.159(b) (2011).  These records constitute new and material evidence received within the appeal period from the February 1994 rating decision.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2011).  The Board notes that effective July 13, 2010 VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistent with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that an SSA determination reflects disability to due organic mental disorders and VA records establish a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2011).  Thus, the remaining issue is whether the medical evidence links a psychiatric disability, to include PTSD to an-service stressor.  

The Board notes that in addition to the May 1995 VA treatment records reflecting a history of PTSD and VA records dated in 2007 showing an Axis I diagnosis of PTSD, a May 2010 VA record notes the Veteran's report of having bouts of depression during service marked by withdrawal from others, and at times, skipping a meal or disregarding personal hygiene.  The Board notes that a May 1987 treatment record notes a lack of appetite.  In addition, and while an August 2010 VA mental health record reflecting a "chart review[]"and that the Veteran was seen for approximately 30 minutes notes that the Veteran did not meet the criteria for a diagnosis of PTSD, the October 2010 VA examining physician, after reviewing the claims folder and noting the Veteran's report of having witnessed fellow service members run over with a tank during a training exercise in service, diagnosed PTSD and stated that the Veteran's PTSD is more likely than not related to the stress the Veteran experienced during service.  

An April 1985 record from Darnall Army Community Hospital (DACH) noting that the Veteran was struck in the eye with a hook cable during simulated combat conditions/course ("Scc") training documents the Veteran's assignment to the 16th Signal Battalion in Fort Hood, Texas, where the reported stressor was noted to have occurred.  The Board further notes that while an October 2011 letter from the National Archives and Records Administration (NARA) notes that the requested unit records of the 16th Signal Battalion for the pertinent period from 1983 to 1985 were unable to be located, consistent with the October 2010 VA opinion is the opinion of the September 2011 VA examiner who reviewed the claims file in its entirety, as reflected in the detailed report of examination, and determined that the Veteran's PTSD is related, at least in part, to the training incident during service.  The Board notes that corroborative evidence of a claimed stressor is required for a noncombat stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  Here, while an October 2007 response from the Joint Service Records Research Center (JSRRC) notes that the Veteran's claimed stressor of having witnessed the death of an identified individual during service was unable to be verified, attempts were not made to corroborate all of the Veteran's reported stressors.  

In this regard, the Veteran testified that he sustained an injury to his lower extremity during service in Korea.  Transcript at 6 (2011).  He explained that while laying grounding rod for field communication purposes, he was holding a large metal rod as his Sergeant pounded it with a sledge hammer when a piece of metal chipped off of the rod and shot into his leg, and for which he received treatment.  Id.  Consistent with the Veteran's testimony are the service personnel records reflecting he was deployed to Korea in February 1983 and his DD Form 214 showing his decorations include an Overseas Service Ribbon and that his military occupational specialty (MOS) was wire systems installer.  In keeping with his MOS and consistent with his testimony is a July 1980 service treatment record reflecting he had been lifting wire in the field.  See 38 U.S.C.A. § 1154(a).  

In addition, while inpatient treatment records associated with service in Korea are unavailable, records dated in December 1986 and June 1987 reflect a history of trauma to the lower extremity during service in Korea.  Further, the May 2010 VA treatment record reflects a history consistent with the Veteran's sworn testimony in regard to an injury in Korea, and the pain in the lower extremity was noted to affect his mood, demeanor and ability to interact with others, and the examiner found that PTSD and dysthymia were secondary to pain affecting psychosocial functioning.  

The Board finds the contemporaneous records lend credibility to one of the reported stressors upon which a diagnosis of PTSD has been based and for which there is contemporaneous evidence tending to corroborate the stressor.  In addition, while the October 2010 and September 2011 VA examiners based a diagnosis of PTSD on a stressor different than that of the May examiner, all three opinions clearly relate PTSD to service.  

To the extent that the record reflects inconsistencies and inability to recall specific details, the Board notes that December 1994 VA inpatient records note test results of a personality inventory assessment (PAI) indicated patterns to include marked confusion and or reading difficulties.  In addition, while December 1995 VA records note cognitive changes secondary to HIV infection, the September 2011 VA examiner determined that impairment in cognitive function and memory difficulty, with depression and depressive symptoms, was likely related to not only medical conditions, but also a history of substance abuse, and the October 2010 VA examiner noted that the Veteran's PTSD and polysubstance dependence are at least as likely as not interrelated.  The Board notes that a November 1985 service treatment record notes increased liver function tests and a recommendation to discontinue the use of alcohol.  

The Board has accorded greater probative value to the October 2010 and September 2011 VA opinions.  The reports of examination are detailed and include in-depth discussions regarding the Veteran's lengthy history as noted in his voluminous VA claims folder.  There is a current diagnosis of PTSD and competent, probative medical evidence linking PTSD to in-service stressful experiences competently reported by the Veteran and not inconsistent with the contemporaneous evidence.  While there is some doubt, the evidence is in at least equipoise, and resolving all doubt in the Veteran's favor, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


